Citation Nr: 1603625	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-40 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent prior to July 31, 2014 and in excess of 20 percent thereafter for right lower extremity peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent prior to July 31, 2014 and in excess of 20 percent thereafter for left lower extremity peripheral neuropathy.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 7, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In September 2014, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating each for right and left lower extremity peripheral neuropathy, effective July 31, 2014.   However, inasmuch as a higher rating is available for peripheral neuropathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  The Board may therefore properly consider such evidence.  Additionally, the record was held open for 60 days following this hearing to allow for the submission of additional evidence; however, to date, no additional evidence has been received.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this present case, during his November 2015 hearing, the Veteran testified that he was unable to work due, at least in part, to his service-connected PTSD and peripheral neuropathy of the lower extremities.  Consequently, the issue of entitlement to a TDIU has been raised.  The Board also notes that, while a January 2013 rating decision granted TDIU, the grant of such benefits was effective as of June 7, 2012, and the Veteran's claims for increased ratings have been pending since December 2007.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims for peripheral neuropathy of the lower extremities and PTSD for the appellate period prior to June 7, 2012, it has been listed on the first page of this decision.

As a final preliminary matter, the Board notes that the August 2009 statement of the case included a claim for an earlier effective date for neuropathy as secondary to diabetes mellitus type II.  In an October 2009 substantive appeal, the Veteran indicated that he wished to appeal all of the issues listed on the statement of the case but provided narrative argument in support of the claims for increased rating for PTSD and peripheral neuropathy of the lower extremities only.  During the November 2015 hearing, the Veteran clarified that he was not pursuing a claim for an earlier effective date for the award of service connection for peripheral neuropathy of the lower extremities.  Therefore, the Board is not considering such claim herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

As an initial matter, the Board finds that the Veteran's initial rating claims must be remanded in order to afford him contemporaneous VA examinations in order to assess the current nature and severity of such service-connected disabilities.   

In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his PTSD in March 2014.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his November 2015 hearing, the Veteran testified that he experienced daily hallucinations of friends that were killed in Vietnam, frequent suicidal ideations, and daily panic attacks.  The Veteran's spouse also testified that the Veteran experienced daily auditory and visual hallucinations as well as engaged in obsessive rituals in that he checks and secures the windows at night.  In a November 2015 statement, the Veteran's spouse wrote that the Veteran does not shower for days, suggesting a possible inability to maintain adequate personal hygiene.  The Board notes that the Veteran did not report panic attacks, persistent hallucinations, or obsessional rituals during his March 2014 examination.  

With regard to the Veteran's claims for higher initial ratings for peripheral neuropathy of the right and left lower extremities, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his disabilities in July 2014.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his November 2015 hearing, the Veteran testified that had no feeling in his legs, experienced foot drop that was worse in the right foot, and had been prescribed braces as a result of this foot drop.  The Board notes that the March and July 2014 VA examinations did not find foot drop in either foot, but that a February 2014 VA treatment note appears to suggest that the Veteran had been prescribed orthotics for his right-sided foot drop.  Other VA treatment notes, including a May 2013 VA treatment note, suggest that the Veteran had suffered falls as a result of right drop related to peripheral neuropathy.  Therefore, it is not clear from the current record whether the Veteran suffers from foot drop in either extremity.

In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD as well as peripheral neuropathy of the right and left lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  Specifically, during his November 2015 hearing testimony, the Veteran reported that he had not been able to work due to his service-connected PTSD and peripheral neuropathy of the lower extremities since 2008.  As such, in connection with the aforementioned VA examinations, the examiner should also be requested to provide a full description of the effects of the Veteran's service-connected PTSD and peripheral neuropathy of the lower extremities on his ordinary activities, to include his employability, to include from December 2007 to June 2012, the appeal period during which a TDIU has not been awarded.  38 C.F.R. 
§ 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from March 2014 to the present from the West Los Angeles VA Medical Center that are not already associated with the record should be obtained for consideration in the Veteran's appeals.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the West Los Angeles VA Medical Center dated from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.   He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in May 2008, September 2013, and March 2014, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the testimony offered at the November 2015 Board hearing.

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's PTSD on his daily activities and employability, to include for the appellate period prior to June 7, 2012, i.e., from December 2007 to June 2012.

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

For both lower extremities, the examiner should identify the nature and severity of all manifestations of the Veteran's peripheral neuropathy, to include any neurological impairment and/or resulting limitation of motion.  The examiner should indicate whether such disabilities more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the sciatic nerves.  The examiner should specifically indicate whether the Veteran has foot drop in either extremity.

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's bilateral lower extremity peripheral neuropathy on his daily activities and employability, to include for the appellate period prior to June 7, 2012, i.e., from December 2007 to June 2012.

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

